Mr. Justice Mageuder delivered the opinion of the Court: This was an application by appellee, as county collector of Saint Clair County, to the County Court of that county for judgment against delinquent lands. The appellant, the Saint Louis Bridge Company, one of the owners of lands and lots reported as delinquent, appeared and filed three objections to the entry of judgment for the amount of tax reported to be due on the St. Louis Bridge structure. The County Court sustained one of the objections, but overruled the two others, and rendered judgment against property, etc. The case comes before us on appeal from this judgment of the County Court. The first of the overruled objections is, that the assessment of the bridge structure, made by the township assessor, was illegally raised by the town board of review. The assessor of the township valued the property at $750,000.00; the board of review raised this valuation to $1,000,000.00; the State Board of Equalization accorded a reduction of twenty per cent, so that the amount, on which the taxes were assessed, was $800,000.00. The increase complained of by appellant is that of $750,000.00 to $1,000,000.00. The 86th section of the Revenue Act provides, that, “in counties under township organization, the assessor, clerk and supervisor shall meet on the fourth Monday of June for the purpose of reviewing the assessment of property m such town.” In the present case the fourth Monday of June was June 27, .1887. Appellant contends, that no meeting of the hoard took place on that day. It is true, that one Noel, a deputy assessor, says that “as he understands,” no meeting took place on June 27,1887, on account of the illness of John P. Timlin, the supervisor. But the best evidence upon this subject is the record of the town clerk of East St. Louis. This record was produced in evidence and is not discredited in any way. It shows that the assessor and the town clerk met on Monday, June 27, 1887; that complaint was then made that the property of the Bridge Company was assessed too low; that an adjournment was had until June 28, 1887, and that on each day thereafter an adjournment was had until July 2, 1887. These adjournments took place from day to day, on account of the death of the supervisor, Timlin, which occurred on the night of June 27, and on account of the proceedings for the election of his successor, which resulted in the election, on June 30, of H. 0. Boiighan, as such successor. The Board, composed of the clerk, the assessor and the new supervisor, met on Friday, July 1, to hear the matter of the increase of the assessment. The attorney of appellant was present, and it was agreed, that the hearing should be had on the next day, Saturday July 2. On the latter day, the assessment was reviewed by the board. The attorney of the appellant was present at the review, and participated in the proceedings, introducing and examining as many as three witnesses. Counsel for appellant claim, that, as “any two of said officers meeting are authorized to act” by the terms of section 86, the assessor and town clerk should have proceeded to review the assessment on June 27 in the absence of the supervisor, and that the illness and death of the supervisor furnished no excuse for the adjournments. The section says, that any two members of the board “may adjourn from day to day, till they have finished the hearing of all eases presented on said day,” that is, the fourth Monday in June. The case of appellant’s- ' property was presented on that day by the application of the Mayor of East St. Louis, complaining that the bridge structure was assessed too low. The board had the power to adjourn as it did, and we see no reason for holding, that respect for the memory of their deceased associate, and a desire to have the assistance of his successor in the performance of their duties, were unworthy reasons for the exercise of such power. It is said, that the hoard of review should have closed its labors before Friday, July 1, because the assessor is required by section 90 of the revenue act to return his books to the county clerk on or before the first day of July'of the year, for which the assessment is made. But we have held that, under sections 191 and 280 of the act, the failure of the assessor to return the assessment on the day fixed by the statute does not vitiate the assessment. (Purrington v. People, 79 Ill. 11; Eurigh v. People, 79 id. 214.) It is also urged, that the complaint as to the lowness of the-assessment must be made to the board, by a tax-payer, and that the City of East St. Louis, acting through its mayor, was not a tax-payer. We think the complaint was properly made-by the city, as the latter was interested in the amount of the tax to be raised. Section 86 says that the assessment may he reviewed upon the application of “any person who shall complain” etc. Such application is not confined to tax-payers-by the terms of the section. Without specially noticing any other supposed errors or in-formalities, to which counsel for appellant refer, we deem it. sufficient to say, that they do not affect the substantial justice of the tax, and, therefore, under section 191 of the revenue-act, do not vitiate the assessment. It is also to be observed, that the appellant did not ask the County board, at its meeting on the second Monday in July, to review and correct the-assessment, as provided for in section 97 of the revenue law. We think that the objection to the increase of the assessment was properly overruled by the County Court. The second of the overruled objections is, that the special road and bridge tax for 1887 within the township of East St. Louis was illegally levied by the Highway Commissioners of said township. The tax is claimed to be illegal, because it was levied at a meeting of the Highway Commissioners held on September 13, 1887. It is contended that the levy should have been made on September 6, 1887, and that, on that day, the commissioners held no meeting. This objection is discussed in the cases of St. Louis Nat. Stock Yards v. People ex rel. Baker, Collector, and The St. Louis Bridge & Tunnel R. R. Co. v. The People ex rel. Baker, Collector, 127 Ill. pages 22 and 627. The rulings in those cases must govern in this case. The objection was there overruled as to the levy of forty cents made on September 13, 1887, but sustained as to the levy of twenty cents made on October 20, 1887. The objection made by the appellant in the court below, which was sustained, related to the special tax for the year 1887 levied by the city of East St. Louis. Counsel for appellee contend in their briefs, that the County Court erred in sustaining the objection of the Bridge Company to this special tax. All the proceedings of that court in relation to such tax are in the record now before us, but we can not review them, because appellee has failed to assign cross-errors in accordance with the rule. Cross-errors must be assigned within two days after the record is filed in this Court, and not afterwards without special leave of the court; and the assignment of cross-errors, as well as of errors, must be written upon or attached to the record. For the error in rendering judgment for the additional road and bridge tax of 20 cents on the $100.00 valuation levied October 20, 1887, the judgment of the county court is reversed and the cause is remanded. Judgment reversed.